                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 JASMINE WEATHERS,                              )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )   Civil Action No.: 3:20-cv-00316-MOC-DSC
                                                )
 COCA-COLA CONSOLIDATED INC.,                   )
                                                )
                Defendant.                      )
                                                )
                                                )

                              CONSENT PROTECTIVE ORDER

       WHEREAS, Plaintiff and Defendant (collectively “the Parties”) contend that they possess

Confidential Information (defined below) which may be disclosed in responding to discovery

requests or otherwise in this action and which must be protected in order to preserve the legitimate

business or privacy interests of the Parties or the individuals whose Confidential Information is

reflected in documents possessed by the Parties; and

       WHEREAS, the Parties, through their counsel, have stipulated to the entry of this

Protective Order (the “Order”), which shall apply to this civil action only, to prevent unnecessary

dissemination or disclosure of Confidential Information; and

       WHEREAS, this Order governs the use of all produced documents, responses to

interrogatories and requests for admission, deposition transcripts and any other information,

documents, objects, or things which have been or will be produced or received by any Party, and

duly marked “Confidential” during pretrial proceedings in this action pursuant to the Federal Rules

of Civil Procedure, as well as any and all copies, abstracts, digests, notes and summaries thereof;

       It is therefore ORDERED, that the following terms and conditions, having been agreed to

by the Parties, are approved by the Court and binding on all Parties to this action:



     Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 1 of 16
I.     Confidential Information Defined

       A.       “Confidential Information” means and includes the following:

                1.     information that constitutes confidential, proprietary or financial business

information, trade secrets, or information subject to a legally protected right of privacy or a

confidentiality agreement with a third party, including but not limited to, corporate financial

statements or financial records; records related to time worked and pay; and customer and sales

information and are duly marked Confidential;

                2.     medical records and reports; psychological records and reports;

photographs, x-rays or illustrations, or other personal health-related information regarding Plaintiff

or any other individual about whom such information is discovered and are duly marked

Confidential;

                3.     personal information about Plaintiff, her respective family members and/or

Defendant’s current or former employees and their family members, including but not limited to,

personnel records and other employment-related information; income tax records; documents

related to employee benefits; and all other documents containing private employment-related

information, health-related information, spouse and other dependent information and are duly

marked Confidential;

                4.     all personally identifiable information, to include names, dates of birth,

addresses, personal images, telephone numbers, email addresses, emergency contact information,

social security numbers, driver’s license numbers, criminal records, background checks or other

reference check information, and/or documents related to employee domestic or financial

obligations, such as child support orders and garnishments and are duly marked Confidential;




                                    2
     Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 2 of 16
                 5.    Financial information (such as tax records, credit reports, loan applications,

bank account information or documents showing profits, losses, payments or income) and are duly

marked Confidential; and

                 6.    Strategic business records (such as market forecasts, analysis of competing

products, planning for product launches and assessment of product performance) and are duly

marked Confidential.

                 B.    Confidential Information shall NOT include, without limitation, any

material that:

                       1.      is, at the time of disclosure, lawfully in the public domain;

                       2.      is already lawfully in the possession of the Party seeking discovery

at the time of disclosure and not under any obligation of confidence; or

                       3.      is obtained by a Party by lawful means unrelated to the discovery

process and without any obligation of confidence.

II.    Designation of Confidential Information

       A.        Good-Faith Determination Required

                 1.    The Parties shall have the right to designate as Confidential Information

those portions of any document which, after making a good-faith assessment, meet the definition

of Confidential Information as set forth herein. If any page contains Confidential Information, the

entire page may be so marked.

                 2.    No Party concedes that any document, tangible item and/or deposition

testimony marked Confidential by another Party does, in fact, contain such information, and

reserves the right to challenge said designation as set forth below in Section III.




                                     3
      Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 3 of 16
               B.      Procedures for Designating Pre-Production

       The Parties recognize that the scope of materials produced as “documents” during

discovery may be very broad. “Documents” may include written documents, electronically stored

documents, photographs, video tape and other forms of data.

                       1.     Paper Documents and Non-native Electronic Files

       To designate any information within a document as Confidential Information, the Party

shall mark every page of the document in which Confidential Information appears with a legend

substantially as follows: CONFIDENTIAL or CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER. In the case of answers to interrogatories and admissions requests, designation shall be

made by prominently placing the word CONFIDENTIAL or CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER adjacent to or at the end of any answer deemed to contain confidential

information.   Alternatively, answers deemed to contain particularly sensitive confidential

information may be provided separately from other answers and marked as CONFIDENTIAL or

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.

                       2.     Depositions and Other Testimony

       In the case of depositions or other pretrial testimony in this action, if particular testimony

or on-the-record discussions will involve materials or information that is CONFIDENTIAL,

designating counsel should indicate in a clear fashion the portion of the testimony that is intended

to be designated as CONFIDENTIAL. Alternatively, the confidential material, and all testimony

and other on-the-record statements discussing such material, may be separated into a separately

bound transcript that prominently identifies the contents as “Proceedings Regarding Confidential

Material.”




                                    4
     Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 4 of 16
                       3.      Non-paper Media

       Where Confidential Information is produced in a non-paper media other than electronic

files (e.g., video tape, audio tape), the confidentiality legend should be placed on the media, if

possible, and its container, if any, so as to clearly give notice of the designation.

                       4.      Native Electronic Files

       When producing native files that contain Confidential Information, pending agreement by

the Parties at the time of production, the producing Party shall include the designation in the native

file’s filename (if produced). The filename of any record that is produced in native format should

contain both the Bates number and the confidentiality designation, if any. For instance, an excel

file produced as ABC001234 that is confidential should be named “ABC001234

CONFIDENTIAL.xls”. To the extent that any receiving Party prints any native file containing

Confidential Information, such printouts shall be marked by the receiving Party as described in

subsection (B)(1) above. No receiving Party shall disseminate electronically native files that have

been designated as Confidential Information.

               C.      Procedures for Designating Documents Post-Production

       If any Party inadvertently fails to designate any material as Confidential Information pre-

production, it may correct its error at any time utilizing the following procedures. Upon learning

that Confidential Information was produced without the appropriate designation, the producing

Party will immediately provide notice of the omission to the receiving Party and, at the producing

Party’s option, either provide substituted copies of the Confidential Information appropriately

marked or instruct the receiving Party to mark the undesignated material with the appropriate

legend. Upon receiving notice of an omitted designation, it will be the duty of the receiving Party




                                    5
     Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 5 of 16
to make all reasonable efforts to return all identified unmarked materials in its possession or in the

possession of persons within that Party’s control (e.g., retained consultants) to the designating

Party within ten business days of any written notice requesting their return, or to make all

reasonable efforts to label the Confidential Information appropriately as requested by the

designating Party. In addition, in the event that the recipient Party gave copies of previously

undesignated documents containing Confidential Information to persons outside of the recipient

Party’s control, the recipient Party shall, within ten business days of receipt of notice of the omitted

designation, inform the producing Party of the fact that previously undesignated documents were

provided to third parties outside the recipient Party’s control, and provide the identity of such third

parties.

III.       Challenging the Designation of Confidential Information

           A.    Nothing in this Order constitutes a finding or admission that any of the documents

or information designated under this Order is Confidential Information, and nothing in this Order

shall prevent any Party from contending that any such information is not Confidential or that

information not designated pursuant to this Order is, in fact, Confidential.

           B.    To challenge a Confidential designation, the challenging Party shall notify the

designating Party in writing that it objects to the designation, and its reasons for so objecting. Such

an objection may be made at any time in the Litigation. A Party shall not be obligated to challenge

the propriety of a Confidential designation at the time of production or receipt of a notice under

Section II.C. of this Order, and failure to do so shall not preclude a subsequent challenge to any

such designation.




                                      6
       Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 6 of 16
       C.      Within five business days of service of such an objection, the designating Party

shall respond in writing either withdrawing the Confidential designation or stating its reasons for

the designation.

       D.      If the designating Party refuses to withdraw the Confidential designation, the

receiving Party may apply to the Court for an order resolving whether the designated material is

properly designated Confidential under the terms of this Order. In any such proceeding, the Party

who designated the material as Confidential shall have the burden of proving such designation is

appropriate under the terms of this Order.

IV.    Restrictions on the Use and Dissemination of Confidential Information

       A.      Documents and information designated Confidential shall not be used for any

purpose other than preparing for and conducting this action (including mediation). Confidential

information shall not be disclosed in any manner except as provided in this Order, including,

without limitation, disclosure to any member of the media or publication on any website.

       B.      Disclosure of information designated as Confidential, including synopses,

summaries or digests thereof, shall be limited to:

               1.      The Parties, the Parties’ counsel of record, stenographic, paralegal or

clerical employees assisting such counsel, or vendors (such as court reporters, copy centers or e-

discovery consultants) assisting such counsel.

               2.      This Court, including, but not limited to, all appropriate Court personnel

such as court reporters, clerks and the like;

               3.      Any person whom counsel reasonably believes authored or is in possession

of the information designated as Confidential. If upon inquiry it is determined that such person




                                     7
      Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 7 of 16
did not author or review the designated Confidential Information, then the disclosure shall

immediately cease and no further disclosure to such person shall be made;

                 4.    Any Mediator retained by all affected Parties, including such Mediator’s

staff, provided the disclosure is made in the course of mediation;

                 5.    Consultants or experts, whether or not employees or officers of the Parties,

retained by any Party to consult or testify in the case; provided that, prior to disclosure, counsel

shall deliver a copy of this order to the consultant to whom such disclosure is to be made and shall

require said consultant to read a copy of this Order and to agree in writing to its terms by signing

a Declaration of Compliance in the form of Exhibit A hereto. All executed Declarations of

Compliance shall be maintained by counsel. In the event a Party believes, in good faith, that there

has been a violation of this Protective Order, that Party shall notify the opposing Party in writing

of such alleged violation and may demand a copy of the executed Declaration of Compliance of

all persons connected to the suspected violation, which copy shall be produced within seven days

of the demand.

                 6.    Any other person who obtains access to the Confidential Information with

the prior written consent of the Party who designated the information Confidential or obtains the

Confidential Information in the course and scope of their employment or upon a further order of

the Court.

V.     Procedures for Filing Documents Containing Confidential Information

       A.        Redaction

       If a Party wishes to file with the Court any document or transcript designated Confidential,

and the Party determines that the Confidential Information is not important to the Party’s intended

use of the document, that Party shall (1) redact the Confidential Information and (2) provide a




                                    8
     Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 8 of 16
redacted copy of the document/transcript to the producing Party’s/deponent’s counsel. As soon as

reasonably possible but not later than three business days after receipt of such redactions, the

producing Party’s/deponent’s counsel shall advise the redacting Party whether they object to the

public filing of the redacted document. If the producing Party’s/deponent’s counsel do so object,

then the document shall be filed under seal, pursuant to Section V.B, below.

       B.      Filing Under Seal

       All materials designated as Confidential in accordance with the terms of this Order that are

filed with the Court, and any pleadings, motions or other papers filed with the Court disclosing

any Confidential Information, shall be filed under seal and kept under seal until further order of

the Court.

VI.    Subpoenas

        A.     Any Party served with a subpoena or other request for the production of documents

or information requesting the production of any Confidential Information that the subpoenaed or

requested Party received from another Party shall give notice of such subpoena or production

request to all Parties. Such notice shall: (1) be provided as promptly as possible, and no later than

within three business days of the Party’s receipt of the subpoena or production request, (2) include

a copy of the subpoena or production request and all attachments thereto, and (3) identify the date

on which the subpoenaed or requested Party intends to produce Confidential Information pursuant

to the subpoena or production request.

        B.     If the Party whose Confidential Information is at issue challenges the subpoena or

production request, the subpoenaed or requested Party shall not produce the Confidential

Information unless and until (1) all challenges to the subpoena or production request are finally

resolved or (2) otherwise ordered by any court.




                                     9
      Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 9 of 16
VII.     Inadvertent Production

         A.    The inadvertent production of attorney-client privileged material, attorney work

product material, or material subject to any other privilege (“Privileged Material”) or of

Confidential Information without a designation does not constitute a waiver of any privilege or of

the right to claim confidential status.

         B.    “Inadvertent production” means production that was unintentional, accidental or

resulted from mistake or inadvertence. Counsel’s declaration that a production was inadvertent

shall be presumptive evidence that a production was, inadvertent.

         C.    Upon written notice of an unintentional production by the producing Party or oral

notice if notice must be delivered at a deposition, the receiving Party must promptly return or

destroy the specified document and any hard copies the receiving Party has and may not use or

disclose the information until the privilege claim has been resolved. To the extent that the

producing Party insists on the return or destruction of electronic copies, rather than disabling the

documents from further use or otherwise rendering them inaccessible to the receiving Party, the

producing Party shall bear the costs of the return or destruction of such electronic copies.

         D.    To the extent that the information contained in a document subject to a claim has

already been used in or described in other documents generated or maintained by the receiving

Party, then the receiving Party will sequester such documents until the claim has been resolved. If

the receiving Party disclosed the specified information before being notified of its inadvertent




                                      10
       Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 10 of 16
production, it must take reasonable steps to retrieve it. The producing Party shall preserve the

specified information until the claim is resolved.

       E.      The receiving Party shall have ten days from receipt of notification of the

inadvertent production to determine in good faith whether to contest such claim and to notify the

producing Party in writing of an objection to the claim of privilege and the grounds for that

objection.

       F.      The producing Party will then have ten days from the receipt of the objection notice

to submit the specified information to the Court under seal for a determination of the claim and

will provide the Court with the grounds for the asserted privilege or protection. Any Party may

request expedited treatment of any request for the Court’s determination of the claim.

       G.      Upon a determination by the Court that the specified information is protected by

the applicable privilege, and if the specified information has been sequestered rather than returned

or destroyed, the specified information shall be returned or destroyed.

VIII. Return or Destruction of Confidential Material

        A.     When this Litigation concludes by settlement or final resolution, each Party or other

person subject to the terms of this Order shall assemble and destroy in a secure manner, or, if

requested, return to the producing Party, all materials and documents designated Confidential

under this Order and all copies thereof. Provided, however, that principal counsel of record for

Defendants may retain a limited number of copies of each designated document solely for

reference in the event of, and only in the event of, a dispute in which the Confidential Information

is directly relevant. No Confidential Information shall be used in connection with any such dispute

without notice to the affected Party and providing such Party with an opportunity to object.




                                    11
     Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 11 of 16
        B.      At such time as the obligation to return or destroy Confidential Information arises,

any Party may demand from the other Parties a statement of compliance. In the event of such a

request, the receiving Party shall provide an affidavit from the producing Party’s attorney within

thirty days attesting that all materials designated Confidential have been returned or destroyed,

consistent with the terms of this Order.

        C.      Unless otherwise ordered by this Court or another court or administrative body of

competent jurisdiction, the terms of this order shall survive and remain in full and effect after

termination of this litigation.

IX.     No Waiver

        A.      This Order is intended to provide a mechanism by which any of the Parties may

elect to provide information regarded as confidential. Nothing herein shall be construed as

requiring any of the Parties to produce information regarded as confidential that they believe, in

good faith, is not otherwise discoverable and any of the Parties may elect (in lieu of or in addition

to utilizing the terms of this Order) to object to the production of any Confidential Information or

to exercise any other appropriate remedies with respect to a request for production of such

information on the grounds that such Confidential Information otherwise is not discoverable due

to reasons that are separate and independent from the information’s status as Confidential

Information.

        B.      The Parties shall not be deemed by the entry of this Order to have waived any

objection to the production of any document on any grounds or to have waived any other right,

defense or objection that may otherwise be interposed in this Litigation.




                                     12
      Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 12 of 16
        C.     The taking of, or failure to take, any action to enforce the provisions of this Order,

or the failure to object to any designation or any such action or omission, shall not constitute a

waiver of any right to seek and obtain protection or relief, other than as specified in this Order.

        D.     Nothing in this Order, nor the production of any document in this Litigation by any

Party, shall be deemed a waiver of any privilege with respect thereto in this or any other action or

proceeding.

        E.     Notwithstanding this Order, the Parties shall have the right to apply to this Court,

or to any appropriate court or administrative body, at any time for an order granting other or

additional protective relief with respect to any Confidential documents or information, or any other

documents or information subject to protection under Rule 26(c) of the Federal Rules of Civil

Procedure.

        F.     Unless otherwise expressly clarified in this Order, the word “days” shall mean

calendar days rather than business days.

X.     Amendments and Scope

        A.     The Parties may amend this Order by mutual agreement in a writing signed by an

authorized representative or each Party and approved by the Court.

        B.     The provisions of this Order do not apply to documents introduced into evidence

or testimony given during the actual trial of this matter, and such documents may be introduced

into evidence at trial with the designation CONFIDENTIAL, provided that the Party offering the

documents has first given notice in the Final Pretrial Order that it intends to offer the document

into evidence at trial. To the extent that a Party believes a document should continue to be subject

to protection at trial for reasons of confidentiality, that Party shall file a proper motion requesting




                                    13
     Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 13 of 16
appropriate protections. The Court shall address any such motion and rule on it separate and apart

from the terms set forth in this Order.

         C.     Moreover, nothing herein restricts the ability of a Party to make reference to

Confidential Information orally in proceedings in open court when counsel reasonably believes

that such reference is necessary to protect the legal interests of such Party.



XI.      Penalties for Breach

         The Court shall strictly enforce this Order, and any violation is punishable by the Court’s

contempt power, including the imposition of monetary sanctions.

XII.     Application of Order to Third Parties

         In the event that a third party is served with a subpoena or other request for discovery by

one or more of the Parties in this action and the third party requires that confidential treatment be

afforded to documents or information that the third party will produce in response, then the third

party may avail itself of the terms and conditions of this Order. To proceed in this fashion a third

party shall submit written notice to the Parties that it wishes to be bound by the terms and

conditions of the Order. Thereafter, documents and information produced by the third party shall

be treated by the producing third party and the Parties as produced pursuant to the terms and

conditions of the Order.

         The Parties consent to the form and entry of this Protective Order and agree to be bound

by its terms as of the date first submitted to the Court for execution.

XIII. Protection of Copies.




                                      14
       Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 14 of 16
          All copies, extracts or summaries prepared from confidential materials produced hereunder

shall be subject to the same terms of this Order as the confidential material from which such copies,

extracts or summaries were prepared, if properly designated.

XIV. Notices.

          Notice required under this Order shall be in writing and provided to counsel for Defendants

listed below. Notice to the Parties shall be adequate if given solely to the Parties’ counsel of

record.



XV.       Responsibilities of Counsel.

          Counsel of record are responsible for employing reasonable measures of control of,

duplication of, access to, and distribution of copies of documents stamped “CONFIDENTIAL.”

Parties shall not duplicate any such designated document except to produce working copies and

for filing in Court under seal.

XVI. Effective Date.

          This Order shall be effective as of its entry by the Court and shall survive the conclusion

of this lawsuit.

XVII. Disposition of Protected Materials.

          The ultimate disposition of protected materials shall be subject to a final order of the Court

upon completion of the litigation.

          SO ORDERED.
                                              Signed: October 5, 2020




                                     15
      Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 15 of 16
WE CONSENT:


/s/L. Michelle Gessner                 /s/Brandon M. Shelton
NC Bar No. 26590                       NC Bar No. 43932
Attorney for Plaintiff                 /s/Akya S. Rice
GESSNERLAW, PLLC                       NC Bar No. 54655
Post Office Box 78161                  Attorneys for Defendant
Charlotte, NC 28271                    OGLETREE, DEAKINS, NASH,
Tel: 844-437-7637                         SMOAK & STEWART, P.C.
Fax: 980-2060286                       201 South College Street, Suite 2300
E-mail: michelle@mgessnerlaw.com       Charlotte, NC 28244
                                       Telephone: 704.342-2588
                                       Facsimile: 704.342.4379
                                       Email: brandon.shelton@ogletree.com
                                              akya.rice@ogletree.com



                                                                      44257684.1




                                  16
   Case 3:20-cv-00316-MOC-DSC Document 13 Filed 10/05/20 Page 16 of 16
